      Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 1 of 16 PageID #: 5
             This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
             court maintaining a particular record.


Cassandra Rainey v. Dollar Tree Stores, Inc.
Case Number                                   47C01-2008-CT-000949

Court                                         Lawrence Circuit Court

Type                                          CT - Civil Tort

Filed                                         08/05/2020

Status                                        08/05/2020 , Pending (active)


Parties to the Case
Defendant Dollar Tree Stores, Inc.
   Address
   c/o Corporation Service Company
   135 North Pennsylvania Street, Suite 1610
   Indianapolis, IN 46204
   Attorney
   Anthony Marino Eleftheri
   #1933649, Lead, Retained

   Drewry Simmons Vornehm, LLP
   736 Hanover Place, Suite 200
   Carmel, IN 46032
   317-580-4848(W)

   Attorney
   Melanie Alyse Kalmbach
   #3480049, Retained

   736 Hanover PL
   STE 200
   Carmel, IN 46032
   317-580-4848(W)

Plainti       Rainey, Cassandra
   Attorney
   Brad Smith
   #2278347, Retained

   104 Franklin Road
   Bloomington, IN 47404
   812-332-9451(W)


Chronological Case Summary
08/05/2020 Case Opened as a New Filing


08/05/2020         Appearance Filed
              Appearance

              For Party:                       Rainey, Cassandra
              File Stamp:                      08/05/2020
          Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 2 of 16 PageID #: 6
 08/05/2020          Subpoena/Summons Filed
                Summons to Dollar Tree Stores, Inc.

                Filed By:                        Rainey, Cassandra
                File Stamp:                      08/05/2020

 08/05/2020          Complaint/Equivalent Pleading Filed
                Complaint for Damages

                Filed By:                        Rainey, Cassandra
                File Stamp:                      08/05/2020

 08/13/2020          Appearance Filed
                Appearance of Anthony M. Eleftheri and Melanie A. Kalmbach

                For Party:                       Dollar Tree Stores, Inc.
                File Stamp:                      08/13/2020

 08/13/2020          Motion for Enlargement of Time Filed
                Motion for Enlargement of Time

                Filed By:                        Dollar Tree Stores, Inc.
                File Stamp:                      08/13/2020

 08/14/2020          Order Granting Motion for Enlargement of Time
                Judicial O cer:                  Nikirk, Nathan G
                Order Signed:                    08/14/2020

 08/15/2020 Automated ENotice Issued to Parties
                Order Granting Motion for Enlargement of Time ---- 8/14/2020 : Anthony Marino Eleftheri;Brad Smith;Melanie Alyse
                Kalmbach


Financial Information
* Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any balance
  due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
  shown, please contact the Clerk’s O ce.

Rainey, Cassandra
Plainti

Balance Due (as of 08/20/2020)
0.00

Charge Summary
 Description                                                                   Amount               Credit               Payment
 Court Costs and Filing Fees                                                   157.00               0.00                 157.00

Transaction Summary
 Date                  Description                                             Amount
 08/05/2020            Transaction Assessment                                  157.00
 08/05/2020            Electronic Payment                                      (157.00)



               This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
               court maintaining a particular record.
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 3 of 16 PageID #: 7
Case 4:20-cv-00187-TWP-DML 47C01
                           Document  1-1 Filed 08/21/20 Page 4 of 16 PageID
                                 -2008-CT-000949                             #: 8
                                                                          Filed: 8/5/2020 2:38 PM
                                                                                                                          Clerk
                                                  Lawrence   Circuit Court                             Lawrence County, Indiana




                                          APPEARANCE FORM (CIVIL)
                                                      Initiating Party




              CAUSE NO:

   1.         Name   of ﬁrst   initiating party                 Cassandra Rainey
                                                                144   W Montgomery Avenue
                                                                Clarksville,       IN 47129


   2.         Telephone 0f pro se      initiating party         NA

   3.         Attorney information (as applicable               Bradford      J.   Smith #22783—47
              for service   0f process)                         Ken Nunn Law Ofﬁce
                                                                104 South Franklin Road
                                                                Bloomington, IN 47404
                                                                PHONE:               812 332-9451
                                                                FAX:                 812 331-5321
                                                                Email: bj smith@kennunn.com



   4.         Case type requested                               CT    (Civil Tort)



   5.         Will accept   FAX service                         YES

   6.         Are there   related cases                         NO

   7.         Additional information required by
              State or Local Rules



   Continuation 0f Item        1   (Names of initiating         NAME:
   parties)                                                     NAME:

   Continuation of Item 3 (Attorney information
   as applicable for service 0f process)



                                                           s/Bradford    J.   Smith
                                                          Attorney—at-Law
                                                          (Attorney information        shown above.)
    Case 4:20-cv-00187-TWP-DML 47C01
                               Document  1-1 Filed 08/21/20 Page 5 of 16 PageID
                                     -2008-CT-000949                             #: 9
                                                                              Filed: 8/5/2020 2:38 PM
                                                                                                                                                                                Clerk
                                                                         Lawrence    Circuit Court                                                           Lawrence County, Indiana


                                     CIRCUIT/SUPERIOR COURT FOR THE COUNTY OF                                        LAWRENCE
                                                       STATE OF INDIANA
LAWRENCE CIRCUIT COURT                                                      NCE SUPERIOR COURT I                                     RENCE SUPERIOR
916 15TH STREET,             ROOM 37                            918 16TH ST., S               00
BEDFORD, IN 47421                                               BEDFORD, IN 47421
TELEPHONE: 812 275-2421                                         TELEPHONE 812 275-3 124

Cassandra Rainey

                                                  Plaintiff(s)


                            VS.                                                                    N0.

Dollar Tree Stores, Inc.

                                                  Defendant(s)



                                                                              SUMMONS
The State of Indiana t0 Defendant: Dollar Tree Stores, Inc., c/o Corporation Service Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

            You have been          sued by the person(s) named              "plaintiff" in the court stated above.


       The nature 0f the suit against you is stated in the complaint which                             is   attached t0 this document.             It   also states the
demand which the plaintiff has made and wants from you.

            You must answer the
                              complaint in writing, by you 0r your attorney, within Twenty (20) days, commencing the day
after   you receive  summons, 0r judgment Will be entered against you for what the plaintiff has demanded. You have
                         this
twenty—three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

           If you have a claim for relief against the plaintiff arising from the same transaction 0r occurrence, you must assert                                           it

in   your written answer.


D ate§l5l2020
                                                                                       CLERK,
                                                                                                   %MU
                                                                                                    LAWRENCE CIRCUIT/SUPERIOR COURT
BRADFORD J. SMITH, #22783—47
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,           IN    47404
TELEPHONE:        (812)332—9451
                                                     ACKNOWLEDGMENT 0F SERVICE 0F SUMMONS
            A copy of the above summons and a copy of the complaint attached thereto were received by me at
,
    2020.




                                                                                                    SIGNATURE OF DEFENDANT
PRAECIPE:     I   designate the following   mode 0f service    t0   be used by the Clerk.


XX          By certiﬁed     or registered mail with return receipt to above address.


D           By    Sheriff delivering a   copy of summons and complaint personally       to defendant or   by leaving a copy of the summons and complaint          at his

            dwelling house or usual place of abode with some person of suitable age and discretion residing therein.


D           By                       d elivering a copy of summons and complaint personally        to defendant or   by leaving   a copy of the   summons and complaint
            at his   dwelling house or usual place of abode.


D           By    serving his agent as provided   by rule,   statute or valid agreement, to-wit:



                                                                                                    KEN NUNN LAW OFFICE

                                                                                                    BY:      s/BRADFORD J. SMITH
                                                                                                      ATTORNEY FOR PLAINTIFF
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 6 of 16 PageID #: 10



CERTIFICATE OF MAILING:                      Icertify that on the           _ day of                           ,
                                                                                                                   2 020, Imailed a copy of this                    summons and       a copy of the complaint t0 each of
the defendant(s)       by   (registered or certiﬁed mail requesting a return receipt signed                                   by the addressee                 only, addressed t0 each of said defendant(s) at the
address(es) furnished           by plaintiff.

           Dated       this     _ day of                      ,
                                                                  2 020.



                                                                                                                                                                                                                      C LERK,
                                                                                                                                         LAWRENCE CIRCUIT COURT

RETURN OF SERVICE OF SUMMONS BY MAIL:                                              Ihereby            certify that service            of summons with return receipt requested was mailed on the                                     _day
of                 ,
                       2 020, and that a copy of the return of receipt was received by                                      me on the     _ day of                            ,
                                                                                                                                                                                  2 020, which copy              is   attached herewith.


                                                                                                                                                                                                                      C LERK,
                                                                                                                                         LAWRENCE CIRCUIT COURT

CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL: Ihereby certify that on the day of                                           2 020, I mailed a copy                 _                                 ,



0f this summons and a copy 0f the complaint to the defendant(s) by (registered or certiﬁed) mail, and the same was returned Without acceptance this                                                                                      _
day 0f              2 020, and I did deliver said summons and a copy of the complaint t0 the Sheriff of Lawrence County, Indiana.
                            ,




           Dated       this     _ day of                           ,
                                                                       2 020.


                                                                                                                                                                                                                      C LERK,
                                                                                                                                         LAWRENCE CIRCUIT COURT

RETURN OF SUMMONS:                         This   summons came             t0   hand on the           _ day of                    ,
                                                                                                                                      2020, and        I   served the same 0n the             _ day 0f                   ,
                                                                                                                                                                                                                             2020.


           1.                   By mailing a copy of the summons and complaint personally to        address
                                By delivering a copy 0f summons and complaint personally t0                                                                                               .




           3.                   By leaving a copy of the summons and complaint at                             t he dwelling house or usual place 0f abode 0f

                                defendant:                               ma me of Person) and by mailing by ﬁrst class mail a copy of the summons on the                                                                                 _
                                day 0f                    ,
                                                              2 020 to                                               h      is last   known   address.
           4.                   By serving his     agent as provided by rule, statute or valid agreement to-wit:


           5.                   Defendant cannot be found in                my bailwick and summons was not                              served.


           And I now return              this writ this   _ day of                      ,
                                                                                            2 020.


                                                                                                                                                                                                                      SHER      IFF or
                                                                                                                                         DEPUTY

RETURN ON SERVICE OF SUMMONS:                                          Ihereby   certify that         I   have served the within summons:


           1.                   By delivery on the        _ day of                            ,
                                                                                                      2 020 a copy of this             summons and               a copy of the complaint t0 each of the Within                       named
                                defendant(s)                                                                                                       .




           2.                   By leaving on the     _summons
                                           a copy of the
                                                                  day of        2 020 for each of the Within named defendant(s)
                                                                                                  ,


                                                                   and a copy of the complaint at the respective dwelling house 0r usual place 0f abode With
                                       ,


                                                    a person of suitable age and discretion residing therein whose usual duties or activities include prompt
                                communication 0f such information                    to the   person served.
           3.                                                                                                                                              a    nd by mailing a copy of the summons without the
                                complaint to                                                                        a   t                                                             t       he   last   known       address of
                                defendant(s).
           A11 done in Lawrence County, Indiana.
Fees: $                                                                                                                                                                                            SHER         IFF or   DEPUTY
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 7 of 16 PageIDFiled:
                           47C01 -2008-CT-000949                            #: 118/5/2020 2:38 PM
                                                                                                                                            Clerk
                                                         Lawrence   Circuit Court                                        Lawrence County, Indiana




STATE OF INDIANA                               )                      IN     THE LAWRENCE                               COURT
                                                   SS:
COUNTY OF LAWRENCE                             g                      CAUSE NO.

CASSANDRA RAINEY

         VS.

DOLLAR TREE STORES, INC.

                                        COMPLAINT FOR DAMAGES

         Comes now the plaintiff, Cassandra Rainey, by counsel, Ken Nunn Law Ofﬁce, and                                        for
cause of action against the defendant, Dollar Tree Stores,                          1110.,   alleges   and   says:


          1.       That on or about        May 28,       2020, the     plaintiff,    Cassandra Rainey, was a customer
at the   Dollar Tree store located at 1306 West                Main        Street in Mitchell,         Lawrence County,
Indiana.


         2.        That on or about        May 28,       2020, the     plaintiff,     Cassandra Rainey, slipped on liquid
cleaner 0n the ﬂoor and          fell in   the aisle at said location, causing the plaintiff to suffer serious
injuries.



         3.        That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present an unreasonable risk of harm t0 plaintiff in her lawful use of same.



         4.        That   it   was   the duty of the defendant t0 exercise reasonable care t0 protect
plaintiff,     by inspection and other afﬁrmative              acts,    from the danger 0f reasonably foreseeable
injury occurring from reasonably foreseeable use 0f said premises.


         5.        That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment       t0 properly inspect      and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free          from defects and conditions rendering the premises unsafe.

         6.        That   it   was   the duty 0f the defendant t0             warn    plaintiff of the       dangerous and
unsafe condition existing 0n said premises.


         7.        That the defendant knew 0r should have                      known of the unreasonable             risk 0f
danger to the plaintiff but failed either t0 discover                   it   0r t0 correct     it   after discovery.
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 8 of 16 PageID #: 12



                                                         -2-


       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize    reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    S/Bradford J. Smith
                                                    Bradford J. Smith, #22783-47
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    brads@kennunn.com



                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 9 of 16 PageID #: 13



                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/ Bradford J. Smith
                                         Bradford    J.   Smith, #22783-47
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 33 1-5321
                                         E-mail:    brads@kennunn.com




Bradford   J.   Smith, #22783-47
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 1 2-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 10 of 16 PageID   #:8/13/2020
                                                                         Filed:   14      1:33 PM
                                                                                                    Lawrence Circuit Court
                                                                                                  Lawrence County, Indiana




                               IN THE LAWRENCE CIRCUIT COURT
                                       STATE OF INDIANA

  CASSANDRA RAINEY                                    )
                                                      )
                          Plaintiff                   )
                                                      )
          v.                                          )   CAUSE NO.: 47C01-2008-CT-000949
                                                      )
  DOLLAR TREE STORES, INC.                            )
                                                      )
                          Defendant.                  )

                        APPEARANCE BY ATTORNEY IN CIVIL CASE

          Party Classification: Initiating        Responding      X       Intervening

          1.      The undersigned attorney and all attorneys listed on this form now appear in this
  case for the following party member(s): DOLLAR TREE STORES, INC.

          2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and
  for case information as required by Trial Rules 3.1 and 77(B) is as follows:

                  Name:           Anthony M. Eleftheri (#19336-49)
                                  Melanie A. Kalmbach (#34800-49)
                  Address:        Drewry Simmons Vornehm, LLP
                                  736 Hanover Place, Suite 200
                                  Carmel, IN 46032
                  Phone:          (317) 580-4848
                  Fax:            (317) 580-4855
                  E-Mail:         aeleftheri@DSVlaw.com
                                  mkalmbach@DSVlaw.com

          3.      There are other party members: Yes        No X (If yes, list on continuation page.)

         4.     If first initiating party filing this case, the Clerk is requested to assign this case the
  following. Case Type under Administrative Rule 8(b)(3): ____

          5.      I will accept service by fax at the above noted number: Yes X No

        6.       This case involves support issues. Yes No X (If yes, supple social security
  numbers for all family members on continuation page.)

          7.      There are related cases: Yes      No X (If yes, list on continuation page.)

          8.      This form has been served on all other parties; Certificate of Service is attached:
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 11 of 16 PageID #: 15




              Yes   X No           Not Applicable

        9.    Additional information required by local rule: N/A


                                           DREWRY SIMMONS VORNEHM, LLP



                                           /s/ Anthony M. Eleftheri
                                           ANTHONY M. ELEFTHERI, #19336-49
                                           MELANIE A. KALMBACH, #34800-49
                                           Counsel for Dollar Tree Stores, Inc.

  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com




                                              2
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 12 of 16 PageID #: 16




                                   CERTIFICATE OF SERVICE

           I hereby certify that, pursuant to Rule 86(G) of the Indiana Rules of Trial Procedure, a copy
  of the foregoing has been served either via E-Service through the Indiana E-Filing System, or by
  first class United States mail, postage prepaid, this 13th day of August 2020, to:

  Bradford J. Smith
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  Attorney for Plaintiff



                                                        /s/ Anthony M. Eleftheri
                                                        ANTHONY M. ELEFTHERI, #19336-49
                                                        MELANIE A. KALMBACH, #34800-49


  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com




                                                    3
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 13 of 16 PageID   #:8/13/2020
                                                                         Filed:   17      1:33 PM
                                                                                              Lawrence Circuit Court
                                                                                            Lawrence County, Indiana




                              IN THE LAWRENCE CIRCUIT COURT
                                      STATE OF INDIANA

  CASSANDRA RAINEY                                  )
                                                    )
                         Plaintiff                  )
                                                    )
           v.                                       )   CAUSE NO.: 47C01-2008-CT-000949
                                                    )
  DOLLAR TREE STORES, INC.                          )
                                                    )
                         Defendant.                 )

          DOLLAR TREE STORES, INC.’S MOTION FOR ENLARGEMENT OF TIME

           Comes now Defendant Dollar Tree Stores, Inc., by counsel, and respectfully petitions the

  Court for a 30-day enlargement of time up to and including October 2, 2020 to Answer or

  otherwise respond to Plaintiff’s Complaint and in support state:

           1.     Plaintiff filed her Complaint for Damages on August 5, 2020.

           2.     Defendant Dollar Tree Stores, Inc. was served on August 10, 2020 via Certified

  Mail.

           3.     An Answer or responsive pleading is due on or before September 2, 2020.

           4.     Defendant respectfully petitions the Court for a 30-day enlargement of time, up to

  and including October 2, 2020 to Answer or otherwise respond to Plaintiff’s Complaint.

  Additional time is necessary to allow the undersigned an opportunity to conduct an investigation,

  meet with his client and otherwise prepare an appropriate answer or response.

           5.     This Motion is not made for purposes for vexation or delay.

           WHEREFORE, Defendant Dollar Tree Stores, Inc., by counsel, prays for a 30-day

  enlargement of time, up to and including October 2, 2020 to Answer or otherwise respond to

  Plaintiff’s Complaint and for all other relief proper in the premises.
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 14 of 16 PageID #: 18




                                     DREWRY SIMMONS VORNEHM, LLP



                                     /s/ Anthony M. Eleftheri
                                     ANTHONY M. ELEFTHERI, #19336-49
                                     MELANIE A. KALMBACH, #34800-49
                                     Counsel for Dollar Tree Stores, Inc.

  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com




                                        2
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 15 of 16 PageID #: 19




                                 CERTIFICATE OF SERVICE

          I hereby certify that, pursuant to Rule 86(G) of the Indiana Rules of Trial Procedure, a
  copy of the foregoing has been served either via E-Service through the Indiana E-Filing System,
  or by first class United States mail, postage prepaid, this 13th day of August 2020, to:

  Bradford J. Smith
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  Attorney for Plaintiff




                                                     /s/ Anthony M. Eleftheri
                                                     ANTHONY M. ELEFTHERI, #19336-49
                                                     MELANIE A. KALMBACH, #34800-49


  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com




                                                 3
Case 4:20-cv-00187-TWP-DML Document 1-1 Filed 08/21/20 Page 16 of 16 PageID #: 20




                             IN THE LAWRENCE CIRCUIT COURT
                                     STATE OF INDIANA

  CASSANDRA RAINEY                                )
                                                  )
                        Plaintiff                 )
                                                  )
         v.                                       )   CAUSE NO.: 47C01-2008-CT-000949
                                                  )
  DOLLAR TREE STORES, INC.                        )
                                                  )
                        Defendant.                )

              ORDER GRANTING DOLLAR TREE STORES, INC.’S MOTION
                        FOR ENLARGEMENT OF TIME

         Comes now Defendant Dollar Tree Stores, Inc., by counsel, and files its Motion for

  Enlargement of Time to respond to Plaintiff’s Complaint. And the Court, being duly advised,

  now grants said Motion.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant Dollar

  Tree Stores, Inc. be and hereby is granted an enlargement of time, up to and including October 2,

  2020 to Answer or otherwise respond to Plaintiff’s Complaint.



  DATE: _____________________                 _____________________________________
                                              JUDGE NATHAN NIKIRK
                                              Lawrence Circuit Court



  COPIES TO:

  Bradford J. Smith                               Anthony M. Eleftheri
  KEN NUNN LAW OFFICE                             Melanie A. Kalmbach
  104 South Franklin Road                         Drewry Simmons Vornehm, LLP
  Bloomington, IN 47404                           736 Hanover Place, Suite 200
                                                  Carmel, IN 46032




                                                  1
